 

Option Number # ________

 

BACTERIN INTERNATIONAL EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This Agreement between Bacterin International Holdings, Inc. (the “Plan
Sponsor”) and _________________________ (the “Option Holder”) shall be effective
as of the Grant Date. The Plan Sponsor and Option Holder agree as follows:

 

1.Grant of Option. Option Holder is hereby granted a Nonqualified Stock Option
(the "Option") to purchase Stock of the Plan Sponsor pursuant to the Amended and
Restated Bacterin International Equity Incentive Plan (the "Plan"). The Option
is not intended to qualify as an Incentive Stock Option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. The Option and
this Agreement are subject to and shall be construed in accordance with the
terms and conditions of the Plan, as now or hereinafter in effect. Any terms
which are used in this Agreement without being defined and which are defined in
the Plan shall have the meaning specified in the Plan.

 

2.Date of Grant. The date of the grant of the Option is _______________, which
was the third trading day following the Company’s ___ quarter 201__ earnings
release (the “Grant Date”).

 

3.Number and Price of Shares. The number of shares as to which the Option is
granted is __________________ (________). The purchase price per share is
$______, which was the closing price on the trading day preceding the grant
date.

 

4.Vesting. The Option granted hereby shall become vested in and exercisable by
Option Holder as set forth in the following schedule:

 

       Number of Shares Date   Which Become Exercisable

 

In order to be eligible to exercise the Option in accordance with the vesting
schedule, the Option Holder must have been continuously employed by the Company
from the Grant Date of the Option until the date specified in the vesting
schedule.

 

Acceleration of Exercisability. Upon a Change in Control of the Plan Sponsor,
then (i) the entire Option shall immediately be 100% vested without regard to
the schedule contained in this Option Agreement and (ii) the entire Option shall
become immediately exercisable in full during its remaining term. The Option
Holder may exercise the Option at any time immediately after or concurrently
with the Change in Control regardless of whether all conditions of exercise have
been satisfied.

 

5.Legends. Certificates representing Stock acquired upon exercise of this Option
may contain such legends and transfer restrictions as the Plan Sponsor shall
deem reasonably necessary or desirable, including, without limitation, legends
restricting transfer of the Stock until there has been compliance with federal
and state securities laws.

 



Stock Option Agreement with ______________   DATE: ___________________  



 

 

 

 

Option Number # ________ 

 

6.Receipt of Plan. By entering into this Agreement, Option Holder acknowledges
(i) that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and shall be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect. By entering into this
Agreement, Option Holder further acknowledges that all grants of Options are
determined by the Committee in its sole discretion and that nothing contained in
the Plan or in any grant under the Plan shall confer a right or entitlement to
receive any further grants in the future.

 

IN WITNESS WHEREOF, the Plan Sponsor, by a duly authorized officer of the Plan
Sponsor, and Option Holder have executed this Agreement, effective as of the
date of grant.



 

BACTERIN INTERNATIONAL HOLDINGS, INC.   Plan Sponsor       By:           Title:
        Date:       OPTION HOLDER         By:           Date:         Address:  
             



 



Stock Option Agreement with ______________   DATE: ___________________  



 

 

 

